PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
In re Application of 
RI'CHARD, ROBERT
Application No. 16/501,476
Filed: 13 Jun 2018
For: Methods and devices for facilitating and monetizing merges of targets with stalkers
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION FOR BENEFIT OF UNINTENTIONALLY DELAYED PRIORITY CLAIM UNDER 37 CFR 1.78(c)” filed February 23, 2021 for the benefit of priority to prior-filed provisional application 62/518,597 set forth in the concurrently filed Corrected Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(c) is GRANTED.

In application 16/007,947 a “PETITION FOR BENEFIT OF UNINTENTIONALLY DELAYED PRIORITY CLAIM” under 37 CFR 1.78 petition was filed December 26, 2018 to claim the benefit of U.S. Application No. 62/518,597. The petition was granted in a decision mailed April 22, 2019.

A “RENEWED PETITION UNDER 37 CFR 1.182” January 22, 2020, to remove the specification (including claims and abstract) and drawings from the application file and accord those papers the status as a separate application by placing them in a new file wrapper with a filing date of June 13, 2018 was granted in a decision mailed March 13, 2020. The Office therefore removed the specification, claims, abstract, and drawings submitted on June 13, 2018, and the corrected ADS filed on January 22, 2020, from the file of Application No. 16/007,947 and placed them in Application No. 16/501,476.  The Office accorded the instant application a filing date of June 13, 2018, the date the specification, claims, abstract, and drawings were submitted in the original reference filing application.  

The decision advised “If applicants wish to claim the benefit of provisional Application No. 62/518,597 in the newly created application, applicants will need to file a petition under 37 CFR 1.78(c) in the new application because the claim under 35 U.S.C. 119(e) would be made outside the time period for making a benefit claim (e.g., more than four months from the June 13, 2018 filing date or sixteen months from the June 13, 2017 filing date of the provisional application”.

A petition to accept the delayed claim for priority filed January 18, 2021 in the instant 
application was dismissed in a decision mailed February 8, 2021 because while a properly marked ADS, petition fee and a statement of unintentional delay were provided, the petition was filed more than two years after the date the domestic benefit claim was due thus, the petition did not satisfy item (3) under 37 CFR § 1.78(c). 



(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 

Comes now petitioner with the instant renewed petition. The petition includes an acceptable showing that the entire delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claim to prior-filed provisional Application No. 62/518,597 filed June 13, 2017, accompanies this decision on petition.  

Any questions concerning this matter may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 

This application is being forwarded to Technology Center Art Unit 2647 for consideration by the examiner of the claim under 35 U.S.C. §§119(e) for benefit to the prior-filed provisional application.


/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt